Citation Nr: 1207735	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  04-38 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to December 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in June 2007 and November 2010 when it was remanded for further development.  


FINDING OF FACT

The Veteran's bilateral carpal tunnel syndrome has not been related by competent evidence to active service or to a service-connected disability.


CONCLUSION OF LAW

The Veteran's bilateral carpal tunnel syndrome was not incurred in or aggravated by service and is not causally related to a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in February 2008 that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter provided the Veteran with notice that a disability rating and an effective date for the award of benefits would be assigned if service connection is awarded.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in October 2009 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted relevant private treatment records from Miami Valley Ambulatory Surgery Center, and Drs. B.S., S.G., and D.D.  The appellant was afforded VA medical examinations in July 2003 and January 2011.

In June 2007 the Board remanded the Veteran's claim for the records regarding the Veteran's claim for Vocational Rehabilitation services and Social Security Administration disability benefits to be obtained and associated with the claims file.  In November 2010, the Board remanded the Veteran's claim for the Veteran to be afforded a VA medical examination.

The Board notes that subsequent to these remands, the records regarding the Veteran's claim for Vocational Rehabilitation service and Social Security Administration disability benefits have been obtained and associated with the claims file.  In addition, the Veteran was afforded a VA medical examination in January 2011.  Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's June 2007 and November 2010 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).

In Allen, the Court held that the term "disability", as used in 38 U.S.C.A. § 1110, refers to impairment of earning capacity and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, shall be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's nonservice-connected disorder is proximately due to or the result of a service-connected disability, such Veteran shall be compensated for the degree of disability, but only that degree over and above the degree of disability existing prior to the aggravation. 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to require that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran contends he is entitled to service connection for bilateral carpal tunnel syndrome as secondary to his service-connected spine disabilities.  Specifically, he contends his carpal tunnel syndrome was caused, or aggravated, by the use of a cane due to his service-connected lumbar spine disability.  

Service treatment records reveal that the Veteran complained of numbness in the fingers of the left hand in April 1977.  The Veteran complained of left arm and hand numbness in February 1978.  In April 1978 the Veteran's hand was noted to be subjectively normal.  The Veteran's separation examination report, dated in August 1978, does not reveal any notation of any neurological disorders, including carpal tunnel syndrome.

In March 2002 the Veteran complained of left arm numbness.  In a private treatment note, dated in August 2002, the Veteran was noted to have been seen for medication refills for carpal tunnel syndrome.  In October 2002 the Veteran was noted to be diagnosed with bilateral carpal tunnel syndrome.  The Veteran's prescription of neurotin was increased and the Veteran was prescribed wrist splints.

In July 2003 the Veteran was afforded a VA Compensation and Pension (C&P) peripheral nerves examination.  The examiner noted that the Veteran underwent a left carpal tunnel release surgery within the prior year but that he did not have relief of any of the pins and needles numbness that he had in the distribution of the median nerve on the left hand.  He did report that his hand does not lock up like it had prior to the surgery.  After physical examination the Veteran was diagnosed with carpal tunnel syndrome, by reports, with left carpal tunnel release.  The Veteran had sensory deficits involving the distributions of both ulnar nerves.  There was no objective evidence of cervical radiculopathy.  The examiner rendered the opinion that the Veteran's carpal tunnel was not related to his service-connected disability because there was no clear objective evidence of radiculopathy at the time of a February 1978 examination.

In July 2003 the Veteran underwent a VA C&P general medical examination.  The examiner noted that the Veteran had left hand weakness and had left carpal tunnel release surgery in February 2003.  The Veteran indicated that he did everything left handed except for writing and that he continued to have numbness to digits numbers four and five.  The right hand was noted to have carpal tunnel syndrome by electromyography (EMG).  As amended, the examiner's report indicated that to distinguish between cervical radiculopathy and carpal tunnel syndrome the neurology department would be consulted. 

In a Vocational Rehabilitation note dated in January 2004 the Veteran was noted to indicate that he was having difficulty with computer skills due to carpal tunnel in both hands.  

In February 2004 the Veteran was noted to report that he had carpal tunnel syndrome that prevented him from working on computers.  The note indicates that the Veteran was referred to Vocational Rehabilitation.

In April 2004 no neurological deficits were noted.  In May 2004 the Veteran reported numbness of the left forearm.  In February 2005 the Veteran complained of neck pain that radiated down the left arm.

In September 2005 the Veteran underwent a VA C&P spine examination.  The examiner stated relevantly that the Veteran had strength of 5/5 at the wrist flexors and extensors.

In a treatment note, dated in November 2005, it was indicated that the Veteran complained of tingling in the left upper extremity.  In November 2006 the Veteran had no hand or wrist joint pain.  In January 2007 the Veteran complained of left arm numbness.  In November 2007 the Veteran reported bilateral carpal tunnel syndrome.  There were objective findings of left-sided carpal tunnel syndrome, which was operated previously, with diminished grip strength but normal thenar muscles.

A Social Security Administration decision indicated that the Veteran had been found to have no evidence of carpal tunnel syndrome on examination and that the claimant displayed good grip strength and manipulative ability.

In September 2009 the Veteran was afforded a VA C&P spine examination.  Relevantly, the Veteran reported that he had pain that radiated into his left arm down his medial arm, to include his medial three fingers.  The examiner noted that the Veteran's wrist flexor strength was 5/5 bilaterally.  Intrinsic muscle strength was 4+/5 on the left compared with 5/5 on the right.

A VA treatment note, dated in September 2009, indicated that the Veteran had a history of carpal tunnel syndrome.

In January 2011 the Veteran was afforded a VA C&P peripheral nerves examination.  After thorough discussion of the claims file and examination of the Veteran, including nerve conduction studies, the Veteran was diagnosed with carpal tunnel syndrome of the left and right hand.  The examiner rendered the opinion that the Veteran's carpal tunnel syndrome was less likely caused by or aggravated by the Veteran's cervical disk disease/lumbosacral disk disease.  The examiner further stated that it was not proximally due to any service-connected disability, it was not aggravated beyond the normal progression by any service-connected disability, and that the disability was not the result of brain disease or injury, spinal cord disease or injury, cervical disk disease or trauma to the nerve roots themselves.  There was no objective evidence of any painful motion, spasm, weakness, or tenderness.  There was no postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the hands.  The rationale provided was that the physical examination and the literature, did not support a connection between cervical/lumbosacral strain and carpal tunnel syndrome.  The medical history was noted and the image studies were noted to be abnormal.  Muscle bulk was normal and there was no wasting or calluses present.  In addition, the examiner noted that there was no electrophysiologic evidence of right and left carpal tunnel syndrome or right and left cervical radiculopathy per EMG.

The Board finds that entitlement to service connection for bilateral carpal tunnel syndrome is not warranted.  Although service treatment records reveal complaints of numbness in the left hand, they do not reveal any complaint, diagnosis, or treatment for any carpal tunnel syndrome.  Post service treatment records reveal that the Veteran has been diagnosed with and treated for bilateral carpal tunnel syndrome; however, there is no indication in the post service treatment records that the Veteran's carpal tunnel syndrome may be related to the Veteran's active service or to the Veteran's service-connected back disability.

The Veteran was afforded VA peripheral nerve examinations in July 2003 and January 2011.  After examination the Veteran was diagnosed with bilateral carpal tunnel syndrome; however, the examiners did not associate the Veteran's disability with the Veteran's active service.  In July 2003 the examiner rendered the opinion that the Veteran's carpal tunnel was not related to his service-connected disability because there was no clear objective evidence of radiculopathy at the time of a February 1978 examination.  In January 2011 the examiner noted that there was no electrophysiologic evidence of carpal tunnel syndrome and rendered the opinion that the Veteran's diagnosed carpal tunnel syndrome was not related to the Veteran's service-connected disabilities.  The examiner provided the rationale that the physical examination and the literature, did not support a connection between cervical/lumbosacral strain and carpal tunnel syndrome.

The Board notes that a VA spine examination in September 2009 found the Veteran to have wrist flexor strength of 5/5 bilaterally and intrinsic muscle strength of 4+/5 on the left compared with 5/5 on the right.  As the preponderance of the evidence is against a finding that the Veteran's carpal tunnel syndrome is related to his active service, is related to his service-connected disabilities, or is aggravated beyond its natural progression by the Veteran's service-connected disabilities, entitlement to service connection for bilateral carpal tunnel syndrome is denied.


ORDER

Service connection for bilateral carpal tunnel syndrome as secondary to service-connected disabilities is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


